Citation Nr: 1423568	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  11-15 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a headache disability.

5.  Entitlement to service connection for residuals of left eye trauma.

6.  Entitlement to service connection for a left shoulder disability.

7.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1979.  He had subsequent service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Huntington, West Virginia.  The case is currently under the jurisdiction of the Roanoke, Virginia, RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In addition to his period of active duty service, the Veteran had service with the Army National Guard of the Commonwealth of Virginia from February 1980 to June 1999.  The record contains a partial retirement points history from the National Guard, however the complete dates and types of service in the National Guard have not been verified.  As the Veteran contends that some or all of his claimed disabilities arose out of National Guard service, it is critical that this information be obtained along with complete copies of any outstanding service treatment records and service personnel records for any National Guard service.  

After obtaining such records, VA is to determine whether any documented complaint related to a claimed disability occurred during a period of ACDUTRA or INACDUTRA.  For any such claimed disability, the Veteran must be provided an examination and opinion addressing whether a current disability exists, and, if so, whether such disability resulted from an injury or disease incurred in or aggravated by ACDUTRA or an injury incurred in INACDUTRA.  38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Verify the dates and types of the Veteran's service in the National Guard, to include all periods of ACDUTRA and INACDUTRA in Virginia National Guard after the termination of his active duty in September 1979.  Complete copies of any outstanding service treatment records, to include any clinical records, and service personnel records for any National Guard service.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.  Document all efforts in this regard.

2.  Then, determine whether any documented complaint related to a claimed disability occurred during a period of ACDUTRA or INACDUTRA.  If, and only if, an injury or disease occurred during a period of ACDUTRA, or  an injury occurred during a period of INACDUTRA, schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any current disability. 

The claim file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with any examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

For any disability diagnosed, the examiner is to offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such disability was caused by, has been aggravated beyond its natural progression by, or is otherwise related to ACDUTRA or INACDUTA. 

A complete rationale for all opinions must be provided.

3.  Then, readjudicate the appeal.  If any benefit remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

